Citation Nr: 1515606	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran's stepdaughter, A. S., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and her sister 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1943 to July 1945.  He died in August 1985 and the appellant is his stepdaughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the claims file is currently with the VA RO in Nashville, Tennessee.  

The appellant and her sister testified at a Decision Review Officer (DRO) hearing in February 2013 and at a hearing before the undersigned in June 2014.  Copies of the transcripts have been placed in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. The Veteran's stepdaughter, A. S., was born in June 1961 and became 18 years of age in June 1979.  

2. The Veteran's stepdaughter, A. S., was not permanently incapable of self-support by reason of physical or mental defect at the date of her attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the Veteran's stepdaughter as a "helpless child" based on permanent incapacity for self-support prior to attaining the age of 18 years are not approximated.  38 U.S.C.A. §§ 101(4)(A),1542, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §3.159 (2014).  Prior to initial adjudication, a letter dated in July 2011 satisfied the duty to notify provisions with regard to the appellant's claim.  With regard to the duty to assist, the appellant's Social Security Administration (SSA) records, high school transcript, and indicated private medical records have been obtained.  The appellant has indicated that there were medical records from prior to her reaching the age of 18 years.  However, she has repeatedly stated that she has attempted to obtain these records, and that the doctors are all deceased or that the records have long since been destroyed.  Therefore, remand to attempt to obtain these records would not assist the appellant.  

The appellant testified at a hearing before the undersigned in June 2014.  The hearing focused on the elements necessary to substantiate her claim and, through her testimony and her representative's statements, the appellant demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Recognition of the Appellant as a Helpless Child of the Veteran

The term "child" of the Veteran means an unmarried person who is a legitimate child, a legally adopted child before the age of 18 years, a stepchild who acquired that status before the age 18 years and who is a member of the Veteran's household who or was a member at the time of the Veteran's death, or an illegitimate child (in certain circumstances).  U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2014).  The person must also be under the age of 18 years; or, have become permanently incapable of self-support before the age of 18 years; or, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  Id.  

A Veteran's child will be determined permanently incapable of self-support if shown, by reason of mental or physical defect, to be permanently incapable of self-support as of his or her 18th birthday.  38 C.F.R. § 3.356(a) (2014).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b) (2014).  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support. 38 C.F.R. § 3.356(b)(1) (2014).  Rating criteria applicable to disabled veterans are not controlling.  

To establish "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration.  In cases such as this, the "focus of the analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

A child is shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b) (2014).

Employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and similar circumstances.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b) (2014).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. § 3.356(b) (2014).

In this case, the evidence of record does not show that the appellant became permanently incapable of self-support by reason of physical or mental defect at the date of her attaining the age of 18 years.  

The appellant's SSA records show that she was found to be disabled in 2003, over 20 years after her 18th birthday.  The medical records provided by SSA are not from prior to June 1979 and do not pertain to her disability picture prior to attaining 18 years of age.  Instead, they address her health decades later.  Therefore, they do not support her claim.  

In March 2010, the appellant's private pulmonologist stated that, based upon her history, she had asthma since childhood.  Although this statement shows that the appellant had a health problem prior to her 18th birthday, the statement does not address whether she was permanently incapable of self-support by that time.  

The appellant and her sister, C. M., have asserted that the appellant had pneumonia at age 2 and developed asthma at age 8.  Additionally, she was diagnosed with dyslexia and placed in a special school for two years beginning in approximately third grade.  After two years in a special school, she attended public school but took special education classes.  At her February 2013 DRO hearing, the appellant testified that she missed a lot of school due to her poor health.  She stated that she would have a "sneezing fit" that caused her to "pull out [her] back," and that it would be "days, sometimes it would be weeks that [she] could not move."  At her June 2014 hearing, she stated that she had "incapacitating episodes" that would last three days to one week where she was unable to breathe, and that this caused her to miss school.  

The appellant's high school transcript is of record.  It contains her grades and attendance record for ninth, tenth, and 12th grades.  She skipped 11th grade.  Her attendance was not tracked for ninth grade.  In her first semester of tenth grade, she attended 66 out of 89 days of classes.  In the second semester, she attended 71 out of 86 days.  In twelfth grade, she attended 76 out of 86 days in her first semester and 76 out of 89 days in her second semester.  Her transcript notes that she graduated one year early because her graduation requirements were met.  Thus, even though she missed many days of school, she was able to complete her coursework and graduate early.  Significantly, her transcript shoes that she was an A, B, and C student.  The transcript notes that an "A" indicates "[w]ell above average," a "B" indicates "[a]bove average," and a "C" indicates "[a]verage."  She did not fail or withdraw from any classes.  The Board finds the lay evidence listing the appellant's diagnoses and the assertion that she missed multiple days of school to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, her high school transcript grades provide significant probative evidence against a finding that she became permanently incapable of self-support prior to her 18th birthday because they show she earned, at worst, average grades and was able to earn her diploma even though she missed class.  

The appellant has submitted lay statements asserting that her health problems prevented her from finishing college.  She graduated high school approximately one year prior to turning 18 years old.  In June 2014, the appellant testified that "...for a year or so ... I did not basically do, you know, do anything as far as school."  She did not attempt to attend college prior to turning 18 years old but did not provide an explanation as to why.  An October 1979 record notes that she began attending Edmonson College of Business full-time in September 1979, approximately three months after turning 18 years old.  Her inability to complete college on time due to illness does not show that she became permanently incapable of self-support prior to her 18th birthday.  

The appellant has asserted that her health problems prevent her from working because they caused excessive absenteeism and because her breathing problems prevented her from being able to talk on the phone as a telemarketer or perform physical work.  She asserted that she would secure a job, work for a while, become ill, miss work, and be terminated.  Although these statements show that her health problems interfere with her ability to work, she also testified in June 2014 that she was unable to secure employment in part because she did not have a college degree, as opposed to because of her illnesses.  The lay evidence discussing employment pertains to after the appellant turned 18 years old.  Prior to turning 18, she was a full-time high school student until her graduation in June 1978.  During that time, her daily activities involved schoolwork and it is not reasonably expected that she would also be employed while working towards a high school diploma.  

After graduating high school approximately one year prior to turning 18 years old, she did not attempt to attend college and stated that she was capable of getting jobs, but that her health problems caused her to lose them.  Although the lay evidence shows that she had problems working, it also showed that she was capable of securing employment and performing some types of work.  This provides probative evidence against a finding that she was permanently incapable of self-support prior to turning 18 years old.  The Board notes that it is not using the appellant's intermittent employment status in proximity to her turning 18 years old as the sole reason for denying her claim.  38 C.F.R. § 3.356 (b) (2014).  Rather, it, combined with as her ability to earn average to well above average grades in high school does not present a picture of an individual who was permanently incapable of self-support.  

In March 2010, P. R., the appellant's mother, stated that the appellant lived with her all of her life because of her illnesses.  In June 2014, the appellant testified that she has always lived with family or had a roommate because she could not clean or cook.  She testified that she is unable to vacuum, use certain cleaning products, or be around dust.  She also testified that she has food allergies.  Although this competent and credible evidence shows that she has difficulty completing household chores such as cooking and cleaning, she earned her driver's license by age 18 and there is no evidence of record that she was permanently incapable of self-care prior to turning 18 years old.  

The Board acknowledges the numerous lay statements regarding the appellant's problems with school, employment, being able to afford medical treatment, and not living on her own.  However, this evidence pertains to the appellant's life after turning 18 years old.  Further, after turning 18, she attended business school and did not complete it.  However, she testified in June 2014 that she received vocational training in 1991. Even though she missed classes due to illness but she "kept [her] grades up" and earned a technical degree in 18 months.  Being able to earn grades sufficient to earn a degree, even while missing class, does not provide evidence in favor of finding that she had been rendered permanently incapable of self-support prior to turning 18 years old.  The appellant held multiple jobs and at one point worked as a telemarketer for a period of three and a half years.  

The Board is sympathetic to the fact that the appellant currently has numerous health problems that impact her life, and that she and her parents did not know that they were able to file a claim earlier in the appellant's life.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).

The evidence of record is insufficient to establish that the appellant was permanently incapable of self-support by reason of physical or mental defect prior to the age of 18 years.  Because the criteria for helpless child benefits are not met, the preponderance of the evidence is against the appellant's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to helpless child benefits for the Veteran's stepdaughter, A.S., on the basis of permanent incapacity for self-support before she attained the age of 18 years, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


